UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) AMERICAN LIFE HOLDING COMPANY, INC. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) C & K Mining Corporation 16 Okin Dong Cheongro Gu Seoul, South Korea 82-10-9406-8116 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 11, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. (However, see the Notes). Name of Reporting Persons: C & K Mining Corporation Check the Appropriate Box if a Member of a Group: (a) o (b) o SEC Use Only Source of Funds: WC Check box if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e):o Citizenship or Place of Organization: South Korea Numberof Shares Beneficially Ownedby Each Reporting Person with: Sole Voting Power: 312,017 Shared Voting Power: 0 Sole Dispositive Power: 312,017 Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person: 312,017 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares: o Percent of Class Represented by Amount in Row (11): 79.7% Type of Reporting Person: CO 1 Item 1. Security and Issuer This statement on Schedule 13D relates to the common stock, par value $0.001 per share, of American Life Holding Company, Inc., a Florida corporation (the “Issuer”). The principal executive offices of the Issuer are located at 43 South Pompano Parkway, Suite 277, Pompano Beach, FL 33069. Item 2. Identity and Background This statement is being filed on behalf of C & K Mining Corporation, a South Korea corporation (the “Company”).The principal business of the Company is mineral resource development, and the address of its principal office is 16 Okin Dong Cheongro Gu, Seoul, South Korea. During the past five years, the Company has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which the Company was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activity subject to, Federal or State securities laws or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration The Company acquired 312,017 shares of the Issuer’s common stock on February 11, 2011 pursuant to the terms of a stock purchase agreement dated January 31, 2011 between the Company and Manuel Losada, the former sole officer and director of the Issuer (the “Stock Purchase Agreement”), for the aggregate purchase price of $213,000. Item 4. Purpose of Transaction The Company acquired the 312,017 shares of the Issuer’s common stock for investment purposes and to effect a change of control.The Company has no plans or proposals which relate to or would result in any of the matters listed in Items 4(a) to 4(j) of Schedule13D, except that (a)the Company plans to convert the Issuer from a Florida corporation to a Delaware corporation, and (b) the Company plans to acquire one or more mineral property interests.The Company reserves the right to acquire additional securities of the Issuer, to dispose of such securities at any time or to formulate other purposes, plans or proposals regarding the Issuer or any of its securities. Item 5. Interest in Securities of the Issuer (a) The Company is the beneficial owner of 312,017 shares or approximately 79.7% of the Issuer’s common stock. (b) The Company has sole power to vote and sole power to dispose of 312,017 shares of the Issuer’s common stock. (c) During the past 60 days, the Company has noteffected any transactions in the Issuer’s common stock. (d) Not applicable. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer None. Item 7. Materials to be Filed as Exhibits None. 2 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 18, 2011 Signature: /s/ C & K Mining Corporation Name/Title: Deukgyun Oh, Chief Executive Officer 3
